Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 05 April 2022.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/05/2022 has being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 21 of U.S. Patent No. 11329892. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to same invention of managing shared computing resource pool executing analytics service tasks based on service level agreement policy. It would have been obvious to amend the patented claims to derived the instant claims in order to seek broader patent protection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasala et al., (US 2013/0132561) in view of Schang et al., (US 2010/0083145).
Regarding claim 1, Pasala discloses a method of supporting computer resource management, the method being performed by a first network node that comprises a shared computing resource pool and is supported by a distributed cloud infrastructure (see Pasala, ¶ [0030]; resource management system is disclosed), the method comprising: obtaining information about a new telecommunication service (see Pasala, ¶ [0007] and [0032]; requests are made to obtain services); transmitting a request to a policy manager on a second network node for a policy for the new telecommunication service (see Pasala, ¶ [0040] and [0043]; transmission of request for the policy is taught); receiving the policy for the new telecommunication service from the policy manager (see Pasala, ¶ [0045]; policy metrics is received); and updating a currently applied policy on the basis of the received policy, wherein the updated policy rebalances resources allocated from the shared computing resource pool of the first network node between the new telecommunication service and the at least one analytics application such that the new telecommunication service maintains adherence to the one or more requirements of a service level agreement (see Pasala, ¶ [0007]-[0008] and [0045]; distribution of the requests to achieve balancing and updating the associated resources is taught).
Although Pasala discloses the invention substantially as claimed, it does not explicitly disclose executing at least one service application executing a first service and at least one analytics application executing at least part of a distributed analytics service.
Schang teaches executing at least one service application executing a first service and at least one analytics application executing at least part of a distributed analytics service (see Schang, ¶ [0037] and [0040] - [0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Schang with that of Pasala in order to efficiently analyze provided services and predict their behaviors. 

Regarding claim 2, Pasala-Schang teaches further comprising transmitting to the policy manager, the policy currently applied on the first network node (see Pasala, ¶ [0040]).

Regarding claim 3, Pasala-Schang teaches wherein the policy currently applied is transmitted to the policy manager at regular intervals (see Pasala, ¶ [0037]).

Regarding claim 4, Pasala discloses a method of supporting computer resource management, the method being performed by a communication system comprising a first network node and a second network node, the first network node comprising a shared computing resource pool and being supported by a distributed cloud infrastructure (see Pasala, ¶ [0030]; resource management system is disclosed), the method comprising: obtaining, by the first network node, information about a new telecommunication service (see Pasala, ¶ [0007] and [0032]; requests are made to obtain services); transmitting, by the first network node, a request for a policy for the new telecommunication service (see Pasala, ¶ [0040] and [0043]; transmission of request for the policy is taught); receiving, by the second network node, the request for the policy for the new telecommunication service (see Pasala, ¶ [0045]; policy metrics is received); transmitting, by the second network node, the policy for the new telecommunication service (see Pasala, ¶ [0040] and [0043]; transmission of request for the policy is taught); receiving, by the first network node, the policy for the new telecommunication service (see Pasala, ¶ [0045]; policy metrics is received); and updating, by the first network node, a currently applied policy on the basis of the received policy, wherein the updated policy rebalances resources allocated from the shared computing resource pool of the first network node between the new telecommunication service and the at least one analytics application such that the new telecommunication service maintains adherence to the one or more requirements of a service level agreement (see Pasala, ¶ [0007]-[0008] and [0045]; distribution of the requests to achieve balancing and updating the associated resources is taught).
Although Pasala discloses the invention substantially as claimed, it does not explicitly disclose executing, by the first network node, at least one service application executing a first service and at least one analytics application executing at least part of a distributed analytics service.
Schang teaches executing at least one service application executing a first service and at least one analytics application executing at least part of a distributed analytics service (see Schang, ¶ [0037] and [0040] - [0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Schang with that of Pasala in order to efficiently gather analytics data needed to process and fulfill the SLA.

Regarding claim 5, Pasala-Schang teaches further comprising: transmitting, by the first network node, the policy currently applied on the first network node; and receiving, by the second network node, the policy currently applied on the first network node (see Pasala, ¶ [0040]).

Regarding claim 6, Pasala-Schang teaches wherein the policy currently applied is transmitted to the second network node, by the first network node, at regular intervals (see Pasala, ¶ [0037]).

Regarding claim 7, Pasala-Schang teaches further comprising detecting, by the second network node, an application malfunction based on the policy currently applied (see Pasala, ¶ [0038]).

Regarding claim 8, Pasala-Schang teaches further comprising retransmitting, by the second network node, the policy if the policy currently applied does not match the transmitted policy (see Pasala, ¶ [0040] and [0045]).

Regarding claim 9, Pasala-Schang teaches further comprising transmitting, by the second network node, a policy update (see Pasala, ¶ [0040] and [0043]).

Regarding claim 10, Pasala-Schang teaches wherein transmitting, by the second network node, the policy update further comprises transmitting a difference between an existing policy and changes to apply to the existing policy (see Pasala, ¶ [0040] and [0042]).

Regarding claim 11. A first network node adapted to reside in a telecommunication network, wherein the first network node comprises: a shared computing resource pool (see Pasala, ¶ [0042]; resource management system is disclosed); processing circuitry (see Pasala, ¶ [0012]; processor is taught); and memory containing instructions executable by the processing circuitry whereby the first network node (see Pasala, ¶ [0042]) is configured to: obtain information about a new telecommunication service (see Pasala, ¶ [0007] and [0032]; requests are made to obtain services); transmit a request to a policy manager on a second network node for a policy update for the new telecommunication service (see Pasala, ¶ [0040] and [0043]; transmission of request for the policy is taught); receive the policy for the new telecommunication service from the policy manager (see Pasala, ¶ [0045]; policy metrics is received); and update a currently applied policy on the basis of the received policy, wherein the updated policy rebalances resources allocated from the shared computing resource pool of the first network node between the new telecommunication service and the maintains adherence to the one or more requirements of a service level agreement (see Pasala, ¶ [0007]-[0008] and [0045]; distribution of the requests to achieve balancing and updating the associated resources is taught).
Although Pasala discloses the invention substantially as claimed, it does not explicitly disclose at least one analytics application such that the new telecommunication service.
Schang teaches at least one analytics application such that the new telecommunication service (see Schang, ¶ [0040] - [0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Schang with that of Pasala in order to efficiently gather analytics data needed to process and fulfill the SLA.

Regarding claim 12, Pasala-Schang teaches wherein the first network node is further operative to transmit to the policy manager, the policy currently applied on the first network node (see Pasala, ¶ [0040]).

Regarding claim 13, Pasala-Schang teaches wherein the policy currently applied is transmitted at regular intervals (see Pasala, ¶ [0037]).

Regarding claim 14, Pasala discloses a communication system comprising: a first network node and a second network node, wherein the first network node comprises a shared computing resource pool and is supported by a distributed cloud infrastructure (), the first network node being configured to: obtain information about a new telecommunication service (see Pasala, ¶ [0007] and [0032]; requests are made to obtain services); transmit, to the second network node, a request for a policy for the new telecommunication service (see Pasala, ¶ [0040] and [0043]; transmission of request for the policy is taught); receive, from the second network node, the policy for the new telecommunication service (see Pasala, ¶ [0045]; policy metrics is received); and update a currently applied policy on the basis of the received policy, wherein the updated policy rebalances resources allocated from the shared computing resource pool of the first network node between the new telecommunication service and the at least one analytics application such that the new telecommunication service maintains adherence to the one or more requirements of a service level agreement (see Pasala, ¶ [0007]-[0008] and [0045]; distribution of the requests to achieve balancing and updating the associated resources is taught); and wherein the second network node is configured to: receive, from the first network node, the request for the policy for the new telecommunication service (see Pasala, ¶ [0045]; policy metrics is received); and transmit, to the first network node, the policy for the new telecommunication service (see Pasala, ¶ [0040] and [0043]; transmission of request for the policy is taught).
Although execute at least one service application executing a first service and at least one analytics application executing at least part of a distributed analytics service.
Schang teaches executing at least one service application executing a first service and at least one analytics application executing at least part of a distributed analytics service (see Schang, ¶ [0037] and [0040] - [0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Schang with that of Pasala in order to efficiently gather analytics data needed to process and fulfill the SLA.

Regarding claim 15, Pasala-Schang teaches wherein: the first network node is further configured to transmit, to the second network node, the policy currently applied on the first network node; the second network node is further operative to receive, from the first network node, the policy currently applied on the first network node (see Pasala, ¶ [0040]).

Regarding claim 16, Pasala-Schang teaches wherein the policy currently applied is transmitted, by the first network node, at regular intervals (see Pasala, ¶ [0037]).

Regarding claim 17, Pasala-Schang teaches wherein the second network node is further configured to detect an application malfunction based on the policy currently applied (see Pasala, ¶ [0038]).

Regarding claim 18, Pasala-Schang teaches wherein the second network node is further operative to re-transmit, to the first network node, the policy if the policy currently applied does not match the transmitted policy (see Pasala, ¶ [0040] and [0045]).

Regarding claim 19, Pasala-Schang teaches wherein the second network node is further operative to transmit, to the first network node, a policy update (see Pasala, ¶ [0040] and [0043]).

Regarding claim 20, Pasala-Schang teaches wherein the second network node is further operative to transmit, to the first network node, a policy update by transmitting a difference between an existing policy and changes to apply to the existing policy (see Pasala, ¶ [0040] and [0042]).

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
a. US20100088234A1 is directed to methods and systems for providing unified analytics across a distributed computing services infrastructure are disclosed. Embodiments include providing an application identifier for an application created by a developer and, during an execution of the application, collecting and storing analytic data with an association with the application identifier and an authenticated developer identifier. Other embodiments may include collecting and storing analytic data with the association further including an authenticated user identifier and/or a device identifier for a device of a user-defined group or mesh. Access mechanisms, report generation, and billing based on the analytic data and associated application identifier are also disclosed. The disclosed methods and systems allow for unified reporting and correlation of analytic data across multiple services of a distributed computing services infrastructure.
b. US-9311611-B2 is directed to a method for service level management comprises identifying connected enterprise application components and, under control of an automated system, relating historical performance for the connected enterprise application components and electronically creating a service level agreement based on the historical performance relation.
c. US-7305431-B2 deals with the enforcement of Service Level Agreement for the services provided over a client-server network. The invention discloses a method, system and a program product for automatic enforcement of SLAs. This is achieved by automatic metering of requests for service and allocation of resources of the server based on the SLA, current available resources and the needs of the customer.
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444